DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 13-14, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "rear wall, bottom wall, and side walls" in line.  Claim 1 line 4 also recites a rear wall, a bottom wall, and side walls. Therefore is it is unclear whether the limitation “rear wall, bottom wall, and side walls,” in lines 5 and 8 is referring to the same limitation recited in line 4. It is suggested to amend the limitation in lines 5 and 8 to state, the rear wall, the bottom wall, and the side walls.” Appropriate correction is required. 
Claim 13, recites the limitation "rear wall, bottom wall, and side walls" in line 1.  Claim 1 line 4 also recites a rear wall, a bottom wall, and side walls. Therefore is it is unclear whether the limitation “rear wall, bottom wall, and side walls,” in line 1 is referring to the same limitation recited in line 4 of claim 1. It is suggested to amend the limitation in lines 5 and 8 to state, the rear wall, the bottom wall, and the side walls.” Appropriate correction is required. 
Claim 14 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “a group.” Appropriate correction is required. 
Claim 15,  recites the limitation “the first opening” in line 13. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-11, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lei Xiaoju et al. (CN213046818U) hereinafter Lei.
Regarding claim 1, Lei discloses a fluid container (see annotated Fig. 1) for collecting fluids discharged from an endoscope (see annotated Fig. 1), the endoscope (see annotated Fig. 1) having at least one instrument (see annotated Fig. 1) and at least one instrument channel (see annotated Fig. 1), the fluid container (see annotated Fig. 1) comprising: a front wall, a rear wall, a bottom wall, and side walls, wherein the front wall, rear wall, bottom wall, and side walls are waterproof and define an interior portion of the fluid container (see annotated Fig. 1, splash-proof liquid collection bag for enteroscopy inspection); an expandable collection section (Fig. 1 telescopic belt 3) being further defined by the front wall, rear wall, bottom wall, and side walls, wherein the expandable collection section being capable of expanding such that the fluid container (Fig. 1) alters shape from a first configuration to a second configuration (“The part between the outer casing port 1 and the lens body port 2 is provided with a telescopic belt 3; the telescopic belt 3 is an elastic strip installed above the liquid collection bag, and the distance between the two ports can be adjusted within an appropriate range.” Thus, as the belt changes the distance between the two ports the shape of the bag changes as well depending on the amount of adjustment to the belt – at least two configurations (i.e. open and closed)); a first opening (Fig. 1 port 2), which facilitates insertion of the at least one instrument (see annotated Fig. 1) through an orifice of the first opening (Fig. 1 port 2) into the fluid container (see annotated Fig. 1), wherein the first opening (Fig. 1 port 2) being located on the front wall of the fluid container (see annotated Fig. 1); and a second opening (Fig. 1 port 1), which facilitates egression of the at least one instrument (see annotated Fig. 1) inserted through the first opening  (Fig. 1 port 2) to exit the fluid container (see annotated Fig. 1), wherein the second opening (Fig. 1 port 1) is adapted to be fitted over the at least one instrument channel (see annotated Fig. 1) of the endoscope (see annotated Fig. 1), and further being adapted to facilitate such egression of the at least one instrument (see annotated Fig. 1) into the at least one instrument channel (see annotated Fig. 1) of the endoscope (see annotated Fig. 1).  

    PNG
    media_image1.png
    368
    781
    media_image1.png
    Greyscale

	Regarding claim 4, Lei discloses the fluid container of claim 1 further comprising a spill-proof seal covering the orifice of the first opening (Fig. 1 port 2) to facilitate reduction of overspill of fluids through the first opening (Fig. 1 port 2, “the outer tube port and the scope port are respectively connected to the outer tube and the small enteroscope, and are designed to be sealed to prevent splashing of reflux fluid”). 
	Regarding claim 7, Lei discloses the container of claim 1 further comprising a self-adhesive band (“…the bag mouth of the outer sleeve nozzle is round, and the bag mouth of the outer sleeve nozzle is equipped with an elastic band around the circumference to ensure the tightness during connection…”) around the second opening (Fig. 1 port 1) as a means for attaching the fluid container (see annotated Fig. 1) to the endoscope (see annotated Fig. 1).  
	Regarding claim 8,  Lei discloses fluid container of claim 1 further comprising an integrated rubber seal (“…the bag mouth of the outer sleeve nozzle is round, and the bag mouth of the outer sleeve nozzle is equipped with an elastic band around the circumference to ensure the tightness during connection…”) located adjacent the second opening (Fig. 1 port 1) as a means for connecting the fluid container (see annotated Fig. 1) to the instrument channel (see annotated Fig. 1) of the endoscope (see annotated Fig. 1).  
	Regarding claim 9,  Lei discloses the fluid container of claim 1 further comprising a third opening (opening of switch 5, “…the bottom of the bag body 4 is equipped with a switch 5, when the amount of liquid in the bag body is too much, the switch can be opened to release the part the liquid in the bag 4.”), being adapted to permit fluids collected within the fluid container (see annotated Fig. 1) to be removed from the fluid container (see annotated Fig. 1) without removal of the at least one instrument from the orifice of the first opening (Fig. 1 port 2) into the fluid container (see annotated Fig. 1).
	Regarding claim 10,  Lei discloses the fluid container of claim 9 wherein the third opening (opening of switch 5) being located adjacent the bottom wall (“…the bottom of the bag body 4 is equipped with a switch 5) of the fluid container (see annotated Fig. 1).  
	Regarding claim 11,  Lei discloses the fluid container of claim 10 further comprising a water-tight sealing mechanism (switch 5) connected to the third opening (opening of switch 5); wherein the sealing mechanism (switch 5) facilitates the third opening (opening of switch 5) in opening and closing repeatedly (“…the bottom of the bag body 4 is equipped with a switch 5, when the amount of liquid in the bag body is too much, the switch can be opened to release the part the liquid in the bag 4.”).  
	Regarding claim 15, Lei discloses a fluid container (see annotated Fig. 1) for collecting fluids discharged from an endoscope (see annotated Fig. 1), the endoscope having at least one instrument (see annotated Fig. 1) and at least one instrument channel (see annotated Fig. 1), the fluid container comprising: at least one folded waterproof wall defining an interior portion of the fluid container (see annotated Fig. 1, splash-proof liquid collection bag for enteroscopy inspection); an instrument insertion opening (Fig. 1 port 2) being adapted to facilitate insertion of the at least one instrument (see annotated Fig. 1) therethrough into the fluid container (see annotated Fig. 1), the instrument insertion opening being (Fig. 1 port 2) located on an exterior facing portion of the water- proof wall of the fluid container (see annotated Fig. 1, splash-proof liquid collection bag for enteroscopy inspection); an endoscope attachment aperture (see annotated Fig. 1) being adapted to be fitted over the at least one instrument channel (see annotated Fig. 1) of the endoscope (see annotated Fig. 1), the endoscope attachment aperture (see annotated Fig. 1) being adapted to facilitate egression of the at least one instrument (see annotated Fig. 1), inserted through the first opening (Fig. 1 port 2), to exit the fluid container and enter the at least one instrument channel of the endoscope (see annotated Fig. 1); an expandable collection section (Fig. 1 telescopic belt 3) being capable of collecting the fluids discharged from the at least one instrument channel of the endoscope (see annotated Fig. 1); a first packing configuration (as the telescopic belt 3 is in one configuration that is shrunk) having a first volume; and a second collecting configuration (as the telescopic belt 3 is in another configuration that is less shrunk than the first) having a second volume; wherein the first volume of the first packing configuration being less than the second volume of the second collecting configuration; and wherein the fluid container (see annotated Fig. 1) being reversibly collapsible and expandable (the telescopic belt 3 can expand and collapse) from the first packing configuration to the second collecting configuration.  

    PNG
    media_image2.png
    370
    781
    media_image2.png
    Greyscale

	Regarding claim 16, Lei discloses fluid container (see annotated Fig. 1) of claim 15 wherein the second volume of the second collecting configuration is at least five times larger than the first volume of the first packing configuration (Fig. 1 shows at least 5 peaks within the telescopic belt 3 that has the ability to collapse where all 5 peaks are touching and the ability to expend where all 5 peaks are not touching. Thus expending the collection within the body bag 4 5 times larger.).
	Regarding claim 17,  Lei discloses the fluid container (see annotated Fig. 1) of claim 15 further comprising a first manufacturing seam (see annotated Fig. 1) along a first axis (see annotated Fig. 1), and a second opposing manufacturing seam (see annotated Fig. 1)  along a second axis (see annotated Fig. 1), wherein the first axis (see annotated Fig. 1) is perpendicular to the second axis (see annotated Fig. 1).

    PNG
    media_image3.png
    368
    781
    media_image3.png
    Greyscale

  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Conlan et al. (US Patent No. 5769794) hereinafter Conlan. 
	Regarding claim 2, Lei is silent as to whether fluid container of claim 1 wherein the front wall, the rear wall, the bottom wall, and the side walls of the fluid container are substantially transparent so that the interior portion can be visualized from outside the fluid container.  
	However Conlan, in the same field of endeavor, teaches a fluid container (Fig. 1 bag 10) having the front wall, the rear wall, the bottom wall, and the side walls of the fluid container (Fig. 1 bag 10) are substantially transparent so that the interior portion can be visualized  ([col. 2 lines 36-40, col. 3 lines 44-45, col. 4 lines 43-45, col. 3 line 66- col. 4 line 1, [col. 3 lines 9-10] “Preferably all or a portion of the side walls are formed of transparent material, allowing the bag contents to be viewed…) from outside the fluid container.  
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lei with the teachings of Conlan to ensure that the front wall, the rear wall, and the bottom wall, and the side walls of the fluid container are transparent to have the benefit of allowing the bag contents to be viewed [col. 3 lines 9-10]. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lei  in view of Nordbo et al. (WO2006089600A1) hereinafter Nordbo. 
Regarding claim 3,  Lei discloses the fluid container of claim 1 further comprising a marker (“…the pocket opening of the scope port 2 is round; the maximum length of the silicone pocket opening of the scope port 2 is 0.5 cm) located around the first opening (port 2) capable of providing a visual and tactile target to help a user identify the orifice of the first opening (port 2).  
Although Lei discloses the first opening is marked by having a round opening that is made of silicone, Lei is silent as what the rest of the fluid container is made of. However Nordbo, in the same field of endeavor, also teaches a fluid container (pouch/bag 1). Nordbo discloses the  “..bag according to the invention may be made of flexible transparent or translucent plastic foil material”  for the purpose of providing “a disposable fluid collection bag for hygienic purposes….”
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lei with the teachings of Nordbo to have the benefit of the fluid container being made of plastic and disposable for hygienic purposes, as well as have a marker located around the first opening, such as a round silicone opening, that provides a visual and tactile target to help a user identify the orifice of the first opening because the first opening is made of a different material than the bag. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lei  in view of Nayak (US Pub. No.: US2007/0203516) hereinafter Nayak.
Regarding claim 5,  Lei disclose the spill-proof seal covering the orifice of the first opening (Fig. 1 port 2, “the outer tube port and the scope port are respectively connected to the outer tube and the small enteroscope, and are designed to be sealed to prevent splashing of reflux fluid”) but is silent as to whether the seal comprises a fenestrated membrane.  
However Nayak, in the same field of endeavor, teaches a fenestrated membrane can be used in conjunction with an orifice of an opening because “…when the opening is fenestrated, it is formed as more of a rip such that the edges of the opening can appose and seal the opening closed” [0010].
Therefore is would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lei with the teachings of Nayak to include wherein the spill-proof seal covering the orifice of the first opening comprising a fenestrated membrane, which have the benefit of the edges of the fenestrated member appose and seal the opening closed.   


Claim 6, 13, and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lei  in view of Nayak in further view of Nordbo. 
Regarding claim 6,  Lei in view of Nayak teach wherein the spill-proof seal covering the orifice of the first opening (Fig. 1 port 2, “the outer tube port and the scope port are respectively connected to the outer tube and the small enteroscope, and are designed to be sealed to prevent splashing of reflux fluid”) comprising a first fenestrated membrane having a first fenestration pattern (“…when the opening is fenestrated, it is formed as more of a rip such that the edges of the opening can appose and seal the opening closed” [0010]) but is silent as to whether a second fenestrated membrane having a second fenestration pattern is present.
  However Nordbo, in the same field of endeavor, teaches a “…plurality of foil layers of different lengths, where these foil layers extending from the inlet collar and are joined together to define a general flow direction into the fluid compartment. … This means that the fluid will open the foils when flowing through in the direction from the inlet to the distal ends of the foils. However, if a counter flow should occur, this will cause the flow passage between the foil layers to close, and thereby prevent the fluid from escaping the fluid compartment, once the fluid has passed the flexible foil arrangement of the non-return valve means.”
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lei in view of Nayak with the teachings of Nordbo to have the spill-proof seal covering the orifice of the first opening comprising a first fenestrated membrane having a first fenestration pattern and a second fenestrated membrane having a second fenestration pattern to have the benefit of controlled fluid flow and prevention of backflow of fluid because the first membrane with the first pattern will close with the second membrane and the second pattern creating the benefit of sealing and apposing the edges of the membranes around the opening. 
Regarding claim 13,  Lei discloses the fluid container of claim 1, wherein the front wall, rear wall, bottom wall, and side walls are folded portions of a single sheet (see annotated Fig. 1, splash-proof liquid collection bag for enteroscopy inspection) but is silent as to whether the front wall, rear wall, bottom wall, and side walls are a thin layer of medical grade plastic sheeting. 
However Nordbo, in the same field of endeavor, teaches “a bag according to the invention may be made of flexible transparent or translucent plastic foil material” for the benefit of providing “a disposable fluid collection bag for hygienic purposes.”
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lei with the teachings of Nordbo to ensure the fluid container of claim 1, wherein the front wall, rear wall, bottom wall, and side walls are folded portions of a single sheet of thin layer of medical grade plastic sheeting to have the benefit of being disposable. 
Regarding claim 14,  Lei in view of Nordbo discloses the  fluid container of claim 13, wherein the medical grade plastic sheeting is selected from the group consisting of plastic, silicone, rubber, and cellulose (Nordbo, “a bag according to the invention may be made of flexible transparent or translucent plastic foil material”).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lei  in view of Teriluc et al. (US2011/0251458) hereinafter Teriluc. 
Regarding claim 12, Lei discloses the water tight sealing mechanism (switch 5) but fails to disclose the water-tight sealing mechanism is a zipper connected to the third opening; wherein the zipper facilitates the third opening in opening and closing repeatedly.  
However Teriluc, in the same field of endeavor, teaches the water-tight sealing mechanism is a zipper connected to the third opening; wherein the zipper facilitates the third opening in opening and closing repeatedly ([0088] “…that overtube 100 may be selectably securely mounted onto endoscope 130 by employing any other suitable securing mechanism, such as double-sided adhesive tape or a zipper-like mechanism for joining edges 108 and 110.”).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lei with the teachings of Teriluc and have the water tight sealing mechanism be a zipper connected to the third opening; wherein the zipper facilitates the third opening in opening and closing repeatedly to have the benefit of securing and joining edges.   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795                          

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795